Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on December 17, 2019.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber (U.S. Pub. No. 10/672,280). 

With respect to claims 1, 9 and 15, Barber teaches 
provide a graphical user interface that includes one or more pages for display on a display device on the aircraft, wherein at least one of the pages includes one or more widgets for the entry of data (abstract, user's interface with an aircraft display unit, user-selectable widget(s) and user-enterable widget(s)); 
cause the at least one page to be displayed on the display device (fig. 2A, fig. 2B, aircraft display units that present flight information to the pilot or flight crew of an aircraft, fig. 4B, Fig. 4C,); 
request, from a flight management engine associated with the aircraft using an application program interface (API), data attributes for at least one widget on the displayed page, the data attributes identifying at least one limit for data entry including a minimum and/or maximum value for data input via the at least one widget (BRIEF SUMMARY OF THE INVENTION, limiting or restricting the mode of data entry of voice input data of a user-enterable widget by using tactile input data of a user-selectable widget as a means to control the entry of data, fig. 4,B, pop-up widget has appeared.  Because the pop-up widget indicates a limited number); 
receive the requested data attributes from the flight management engine (BRIEF SUMMARY OF THE INVENTION, bimodal user interface system is disclosed.  The may 
restrict data entry via the at least one widget in conformance with each limit provided by the data attributes for the widget (BRIEF SUMMARY OF THE INVENTION, limiting or restricting the mode of data entry of voice input data of a user-enterable widget by using tactile input data of a user-selectable widget as a means to control the entry of data, fig. 4B,); and 
transmit data entered via the at least one widget in conformance with the received data attributes to the flight management engine (fig. 4B, fig. 4C, FIG. 4A.  As shown in FIG. 4B, a pop-up widget has appeared.  Because the pop-up widget indicates a limited number (here, five) of actual words (and not waypoint identifier which may or may not be actual words), the BIP 130 may activate the voice mode for the pop-up widget and retrieve a limited number of vocabulary files).


With respect to claims 2, 10 and 15, Barber teaches minimum data value, a maximum data value, a default data value, and/or a flight management state during which data entry for the at least one data item is valid (FIG. 2, two pages are depicted, where each page has been programmed to present information representative of data 
generated by a flight management system).

With respect to claims 3 and 17, Barber teaches to request data attributes for at least one widget on the displayed page the system is configured to request data 

With respect to claims 4 and 18, Barber teaches to to request data attributes only for a widget on the displayed page that is in focus (fig. 3C, box widgets that have not been activated and, except for making revisions to a flight plan, when interacting with user-selectable widgets).

With respect to claim 5, Barber teaches to request data attributes for at least one widget on the displayed page the system is configured to request data attributes only for a widget on the displayed page through which data must be entered before data may be entered via another widget on the displayed page box widgets that have not been activated and, except for making revisions to a flight plan, when interacting with user-selectable widgets (fig. 3C, box widgets that have not been activated and, except for making revisions to a flight plan, when interacting with user-selectable widgets).

With respect to claims 6 and 12, Barber teaches flight management engine executes onboard the aircraft (fig.4A-C, aircraft display units that present flight information to the pilot or flight crew of an aircraft).

With respect to claims 7, 13 and 19, Barber teaches flight management engine executes on a cloud- based system (fig.4A-C).



 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163